Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): November 12, 2009 Wireless Telecom Group, Inc. (Exact Name of Registrant as Specified in Its Charter) New Jersey (State or Other Jurisdiction of Incorporation) 001-11916 22-2582295 (Commission File Number) (IRS Employer Identification No.) 25 Eastmans Road Parsippany, New Jersey (Address of Principal Executive Offices) (Zip Code) (973) 386-9696 (Registrants Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers . Effective November 12, 2009, the board of directors of Wireless Telecom Group, Inc. (the Company) appointed Paul Genova to serve as Chief Executive Officer of the Company. He has been serving as the acting Chief Executive Officer since August 11, 2009. Mr. Genova, 54, has been the Companys Chief Financial Officer since September 2003 and the Companys President since March 2004. From March 2004 until July 2005, Mr. Genova served as a director of the Company and from September 2005 to January 2006, Mr. Genova served as interim Chief Executive Officer of the Company. From 1994 to February 2002, Mr. Genova served as Chief Financial Officer of Wilson Logistics, Inc., a supply chain management and industrial services provider, which is a wholly owned subsidiary of Wilson Logistics Holdings, AB Sweden. From 1985 to 1994, Mr. Genova worked with Deloitte & Touche as a Senior Audit Manager, working with various global manufacturing companies. Mr. Genova earned his New York CPA certificate in 1983 and has a Bachelor of Science degree in accounting from Manhattan College. Item 7.01 Regulation FD Disclosure . On November 16, 2009, the Company issued a press release announcing the Companys results for the third quarter and nine months ended September 30, 2009, and the change in position of Mr. Genova, as set forth in Item 5.02 of this Current Report on Form 8-K (this Form 8-K). A copy of the press release is furnished with this Form 8-K and attached hereto as Exhibit 99.1. This Item 7.01 and Exhibit 99.1 attached hereto shall not be deemed filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, regardless of any general incorporation language in such filing. Item 9.01 Financial Statements and Exhibits . (c) Exhibits . Exhibit No. Description Press Release dated November 16, 2009. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WIRELESS TELECOM GROUP, INC. Date: November 16, 2009 By: /s/ Paul Genova Paul Genova Chief Executive Officer, President and Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Press Release dated November 16, 2009.
